Citation Nr: 0708115	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for retroperitoneal 
fibrosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to September 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Muskogee, Oklahoma.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran's VA primary care physician indicates that after 
presenting with back pain and blood in his urine in November 
2002, the veteran was found to have an obstruction of the 
left ureter due to retroperitoneal fibrosis.  See March 2005 
letter.  The veteran contends that his diagnosed 
retroperitoneal fibrosis was the result of his military 
service such that service connection is warranted.  A private 
medical provider indicated that the veteran's in-service back 
pain may be related to his retroperitoneal fibrosis that was 
not diagnosed until after the veteran's military retirement.  
See February 2005 letter.  The private medical provider 
failed to refer to the veteran's complete in-service medical 
history, and used speculative language to word his medical 
opinion, for which he provided no rationale.  A physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-499 (2000)/

The veteran's in-service treatment for back pain and 
development of chronic lumbosacral strain has resulted in 
service connection for a lumbar spine disability.  See 
October 2001 rating decision.  The veteran submitted general 
treatise-type information that indicates that some later-
stage symptoms of retroperitoneal fibrosis include side, back 
or lower abdomen pain, lack of appetite, weight loss, nausea, 
high blood pressure, and urinary problems.  His service 
medical records reveal the veteran developed high blood 
pressure while on active duty in October 1998.  Again, 
service connection has already been established for this 
disability.  Id.  Additionally, a June 1999 magnetic 
resonance imaging (MRI) report indicates his abdomen was 
normal.  However, based on the February 2005 letter there is 
an indication that the veteran's currently diagnosed 
disability may be associated with his military service such 
that the medical evidence of record is insufficient to make a 
decision on his claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, (2006).

Finally, the veteran has not been provided notice of the 
criteria for assignment of a disability rating and effective 
date, in the event of award of the benefit sought, per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An 
additional request that he submit any evidence in his 
possession pertinent to his service connection claim to VA 
would also be useful to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a VCAA notice letter 
which informs him of the criteria for 
assignment of a disability rating and 
effective date, in the event of award of 
the benefit sought, per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be requested to submit any 
evidence in his possession pertinent to 
his service connection claim to VA.

2.  Schedule the veteran for a VA 
genitourinary examination.  The examiner 
should render an opinion as to whether it 
is at least as likely as not (at least a 
50 percent probability) that current 
retroperitoneal fibrosis is etiologically 
related to the veteran's period of active 
duty, to include in-service treatment for 
back pain and high blood pressure.  The 
examiner should include a rationale for 
his opinion that also addresses the June 
1999 MRI report, and February 2005 private 
physician's opinion as to nexus to 
service.  If any medical opinion cannot be 
given on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  Send the claims 
folder to the examiner for review.

3.  Readjudicate the veteran's service 
connection claim and if the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



